         Case 1:20-cv-03538-GLR Document 10-5 Filed 12/07/20 Page 1 of 3



                          DECLARATION OF MATTHEW ARVIN
                               Pursuant to 28 U.S.C. § 1746

I, Matthew Arvin, have personal knowledge of the facts and matters set forth below. If called as

a witness, I could and would testify as follows:

        1.      My name is Matthew Arvin. I am over the age of twenty-one and I live in

Gettysburg, Pennsylvania.

        2.      In approximately March 2018, I believe I was on YouTube and saw an

advertisement pop up for a webinar on options trading. I already had experience in equities

trading and I wanted to get into options trading, but did not have the time to learn it. I decided to

listen to the webinar because it was free.

        3.      Two men named Jeff Bishop and Jason Bond ran the webinar, and they said it was

live. They run a company called Raging Bull. During the free course, Jason Bond said that their

service was meant for full-time employees who do not have the time to learn options trading and

the service could be used to mirror trades. He did not explain the term “mirror,” but I understood

that the term means to copy the trades. He explained that they would put out alerts for their

subscribers to copy the trades they were making in real time. They both talked about the

percentage gains they had through options trading and how they made a lot of money. They

explained that if their subscribers (people who purchased Raging Bull’s services) followed what

they do based on live real-time alerts, then the subscribers can make money too. The webinar

was a sales pitch to sell a Raging Bull service called Weekly Money Multiplier.

        4.      I decided to purchase Weekly Money Multiplier because I thought that if I could

follow their trades through their live alerts like they said, then I could make money without

spending a lot of time learning about options. This was important to me because I did not have

time to learn how to trade options. I paid $1500 for live alerts, the ability to monitor their

portfolios, and training, but I was most interested in the live alerts.

        5.      After I joined, I read through the course material and I realized Raging Bull

changed its message and said it does not recommend mirror trading. However, this is the reason

                                                   1

                                                                                 PX 15, 1225
        Case 1:20-cv-03538-GLR Document 10-5 Filed 12/07/20 Page 2 of 3




I purchased the service in the first place. I decided to monitor the service for one week and

realized that the service was not at all what was advertised in the free webinar. I realized it

would not be possible to actually copy Jeff Bishop’s trades, and buy and sell at the same price.

This is because Jeff Bishop bought the option first and then put out the alert to his subscribers

that he purchased. Once the subscribers purchased based on the alert, the price of the option

went up. Then after Jeff Bishop sold, he would alert his subscribers that he sold the option. I

realized that I would not have been able to buy or sell at the prices Jeff Bishop did because he

sent out the alerts after he purchased and after he sold. I believed that Raging Bull had

thousands of subscribers and if you alert thousands of people who signed up to get alerts to buy,

the price has to go up and it is not likely that I would pay the price Jeff Bishop paid. It seemed to

me like Jeff Bishop was using his subscribers to push the price up so that he could make money.

       6.      Before I purchased I looked through the marketing materials and the terms and

conditions and read that Raging Bull had a no refund policy. I decided to ask for a refund

anyway because I never even used the service. I emailed the company and said that I only

logged in a few times and I did not use any of the services because I realized it is not possible to

do what they claimed in the free webinar. The company responded and said I could not get a

refund even though I never even used the services. The company also told me that they do not

recommend subscribers mirroring trades. However, Jason Bond told us in the free webinar that

we could mirror the trades, and that is what convinced me to buy into the program.

       7.      Once Raging Bull refused to refund my money, I quickly asked my credit card

company to chargeback the transaction. I spent approximately 2-3 months fighting about the

chargeback. At first, my credit card did issue the chargeback. Then, Raging Bull contested the

chargeback and my credit card company put the charge back on my card. I ended up ultimately

paying the $1500 because it was not worth it to continue fighting the chargeback.

       8.      The claims Raging Bull makes are very different from reality. I filed a complaint




                                                 2

                                                                                 PX 15, 1226
        Case 1:20-cv-03538-GLR Document 10-5 Filed 12/07/20 Page 3 of 3




with the Better Business Bureau in 2019 to warn others of Raging Bull’s scam.



       I declare under penalty of perjury that the foregoing is true and correct.



                       5/15 2020
Executed on: _______________,                        ~
Gettysburg, Pennsylvania                                           Matthew Arvin




                                                 3

                                                                                PX 15, 1227
